EXHIBIT 10.3

 
QUAINT OAK BANK




EMPLOYEE SURVIVOR INCOME AGREEMENT


THIS EMPLOYEE SURVIVOR INCOME AGREEMENT (this "Agreement") is made as of this
14th day of January, 2015 by and between Quaint Oak Bank, a
Pennsylvania-chartered savings bank with its main office in Southampton,
Pennsylvania (the "Bank") and Curt Schulmeister, the Bank's Chief Lending
Officer  (the "Employee").


WHEREAS, to encourage the Employee to remain an employee of the Bank, the Bank
is willing to provide benefits to the Employee's beneficiary(ies) in the amount
listed in ARTICLE 2 of this Agreement.  The Bank will pay the benefits from its
general assets if both of the following conditions (a and b) are met:


(a) (1) If the Employee dies while employed by the Bank, or (2) if the Employee
dies within 24 months after Termination of Employment because of Disability.


(b) The Bank still owns the following insurance policies (Bank Owned Life
Insurance policies) on the life of the above listed employee:


1.  Northwestern Mutual policy #__________


2.  Mass Mutual policy # ___________


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and the Employee hereby agree as follows.


ARTICLE 1


DEFINITIONS


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1            "Disability" means the Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.  In the event of any dispute between the
Employee and the Bank as to the Employee's Disability, the matter shall be
decided by a majority vote of a panel of physicians, one of whom shall be
selected by the Employee, one of whom shall be selected by the Bank, and one of
whom shall be selected by the other two physicians.  The physicians' fees and
any other costs associated with the resolution of said dispute shall be borne by
the Bank.


1.2            "Termination for Cause" means the definition of termination for
cause specified in any employment or severance agreement existing on the date
hereof or hereafter entered into between the Employee and the Bank. If the
Employee is not a party to an employment or severance agreement containing a
definition of termination for cause, Termination for Cause means the Bank
terminates the Employee's employment for any of the following reasons:


(a)            gross negligence or gross neglect of duties,


(b)            commission of a felony or commission of a misdemeanor involving
moral turpitude,
 
(c)            fraud, disloyalty, or willful violation of any law or significant
Bank policy committed in connection with the Employee's employment and resulting
in an adverse effect on the Bank, or


(d)            the Employee's failure to correct material deficiencies in the
performance of assigned duties promptly after such deficiencies are described in
a writing delivered by the Bank to the Employee.
 

 
1

--------------------------------------------------------------------------------

1.3            "Termination of Employment" with the Bank means that the Employee
shall have ceased to be employed by the Bank for any reason whatsoever,
excepting a leave of absence approved by the Bank. For purposes of this
Agreement, if there is a dispute over the employment status of the Employee or
the date of termination of the Employee's employment, the Bank shall have the
sole and absolute right to decide the dispute, unless a Change in Control shall
have occurred.


ARTICLE 2


ENTITLEMENT TO BENEFIT


2.1            Pre-Termination of Employment Survivor Income Benefit. If the
Employee dies in active service to the Bank, the Bank shall pay to the
Employee's designated beneficiary(ies) a survivor income benefit of $100,000.00.
The survivor income benefit shall be paid in a single lump sum within 90 days
after submission of proof of a claim substantiating the Employee's death.


2.2            Disability Benefit. If the Employee terminates employment due to
Disability, the Bank shall pay to the Employee's designated beneficiary in a
single lump sum the survivor income benefit described in Section 2.3 if the
Employee dies within 24 months after the Termination of Employment.


2.3            Amount of Benefits. If the Employee was no longer employed by the
Bank at the time of death but benefits are nevertheless payable under Section
2.2, the Bank, or any successor, shall pay to the Employee's beneficiary a
survivor income benefit of $100,000.00. The survivor income benefit shall be
paid in a single lump sum within 90 days after submission of proof of a claim
substantiating the Employee's death.


ARTICLE 3


BENEFICIARIES


3.1            Beneficiary Designations. The Employee shall designate a
beneficiary by filing a written designation with the Bank. The Employee's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Employee or if the Employee names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Employee dies without a valid
beneficiary designation, all payments shall be made to the Employee's estate.


3.2            Facility of Payment. If a benefit is payable to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability for such benefit.


ARTICLE 4


GENERAL LIMITATIONS


4.1            Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if Termination of Employment is due to the Employee's actions
resulting in Termination for Cause.


4.2            Suicide or Misstatement. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if the Employee commits suicide within three years after the date of
this Agreement. In addition, the Bank shall not pay any benefit under this
Agreement if the Employee has made any material misstatement of fact on any
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Employee.


4.3            Removal. Notwithstanding any provision of this Agreement to the
contrary, if the Employee is removed from office or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.
 

 
2

--------------------------------------------------------------------------------

4.4            Termination of Participation. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall terminate if the Employee's
employment with the Bank terminates, except as provided in Section 2.2
(termination because of Disability).


ARTICLE 5


CLAIMS AND REVIEW PROCEDURES


5.1            Claims Procedure. A participant or beneficiary ("claimant") who
has not received benefits under this Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:


5.1.1            Initiation of Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.


5.1.2            Timing of Bank Response. The Bank shall respond to such
claimant within 90 days after receiving the claim. If the Bank determines that
special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.


5.1.3            Notice of Decision. If the Bank denies part or all of the
claim, the Bank shall notify the claimant in writing of such denial. The Bank
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:


(a)            the specific reasons for the denial,


(b)            a reference to the specific provisions of this Agreement on which
the denial is based,


(c)            a description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,


(d)            an explanation of this Agreement's review procedures and the time
limits applicable to such procedures, and


(e)            a statement of the claimant's right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974 ("ERISA")
following an adverse benefit determination on review.


5.2              Review Procedure. If the Bank denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Bank
of the denial, as follows:


5.2.1            Initiation of Written Request. To initiate the review, the
claimant must file with the Bank a written request for review within 60 days
after receiving the Bank's notice of denial.


5.2.2            Additional Submissions for Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records,
and other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.


5.2.3            Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


5.2.4            Timing of Bank Response. The Bank shall respond in writing to
such claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.
 

 
3

--------------------------------------------------------------------------------

5.2.5            Notice of Decision. The Bank shall notify the claimant in
writing of its decision on review. The Bank shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:


(a)            the specific reasons for the denial,


(b)            a reference to the specific provisions of this Agreement on which
the denial is based,


(c)            a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant (as defined in applicable ERISA
regulations) to the claimant's claim for benefits, and


(d)            a statement of the claimant's right to bring a civil action under
ERISA Section 502(a).


ARTICLE 6


MISCELLANEOUS


6.1            Amendment and Termination. The Bank may amend or terminate this
Agreement at any time if, because of legislative, judicial, or regulatory
action, continuation of this Agreement would (a) cause benefits to be taxable to
the Employee before actual receipt, or (b) result in significant financial
penalties or other significantly detrimental consequences to the Bank (other
than the financial impact of paying the benefits).


6.2            Binding Effect. This Agreement shall bind the Employee and the
Bank and their beneficiaries, survivors, executors, administrators, and
transferees.


6.3            No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Employee the right to remain an employee of the
Bank, nor does it interfere with the Bank's right to discharge the Employee.
This Agreement does not affect the employment status of the Employee, whether
the Employee is an employee at will or otherwise. It also does not require the
Employee to remain an employee nor interfere with the Employee's right to
terminate employment at any time.


6.4            Non-Transferability. Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached, or encumbered in any manner.


6.5            Successors; Binding Agreement. By an assumption agreement in form
and substance satisfactory to the Employee, the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement if no such
succession had occurred.


6.6            Tax Withholding. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.


6.7            Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
principles of conflict of laws of such state.


6.8            Unfunded Arrangement. The Employee's beneficiary(ies) are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Employee's life is a general
asset of the Bank to which the Employee and the Employee's beneficiary(ies) have
no preferred or secured claim.


6.9            Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Employee concerning the subject matter hereof. No
rights are granted to the Employee's beneficiary(ies) under this Agreement other
than those specifically set forth herein.
 

 
4

--------------------------------------------------------------------------------

6.10            Administration. The Bank shall have all powers that are
necessary to administer this Agreement, including but not limited to:


(a)            interpreting the provisions of this Agreement,


(b)            establishing and revising the method of accounting for this
Agreement,


(c)            maintaining a record of benefit payments, and


(d)            establishing rules and prescribing any forms necessary or
desirable to administer this Agreement.


6.11            Named Fiduciary. For purposes of ERISA, if applicable, the Bank
shall be the named fiduciary and plan administrator under this Agreement. The
named fiduciary may delegate to others certain aspects of the management and
operation responsibilities of the plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.


6.12            Severability. If for any reason any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held invalid, and each such other provision shall continue in full
force and effect to the full extent consistent with law. If any provision of
this Agreement is held invalid in part, such invalidity shall not affect the
remainder of such provision not held invalid, and the remainder of such
provision, together with all other provisions of this Agreement, shall continue
in full force and effect to the full extent consistent with law.


6.13            Headings. The captions and section headings in this Agreement
are included solely for convenience of reference and shall not affect the
meaning or interpretation of any provision of this Agreement.


6.14            Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.


(a)            If to the Bank:                                        Board of
Directors
Quaint Oak Bank
501 Knowles Avenue
Southampton, Pennsylvania 18966


(b)            If to the Employee:                           Curt Schulmeister
At the address last appearing on the
Personnel records of the Bank


and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.


IN WITNESS WHEREOF, the Employee and a duly authorized Bank officer have
executed this Agreement as of the date first written above.


 
EMPLOYEE
 
QUAINT OAK BANK
      /s/Curt Schulmeister By:  /s/Robert T. Strong Curt Schulmeister
 
Robert T. Strong
 
 
President and Chief Executive Officer

 
 
 
 
 
 
5

--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION
QUAINT OAK BANK
EMPLOYEE INCOME SURVIVOR AGREEMENT




I designate the following as beneficiary(ies) of benefits under this Agreement
payable after my death:



           
Name of Primary Beneficiary #1
Date of Birth
Relationship
Social Security Number
               
Name of Primary Beneficiary #2
Date of Birth
Relationship
Social Security Number
       
If there are no primary beneficiaries living at the time of my death, I
designate the following beneficiaries.
                 
Name of Contingent Beneficiary #1
Date of Birth
Relationship
Social Security Number
               
Name of Contingent Beneficiary #2
Date of Birth
Relationship
Social Security Number





If you name more than one primary or contingent beneficiary, the beneficiaries
will share equally in any benefits unless a specific percentage is provided.


Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.




I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.






Signature
____________________________________________________
Date: ___________________________________________________________
 
 
Curt Schulmeister
 
 
 
 
 
 
 
Received by the Bank this _____ day of ______ 201_.
 
 
 
 
By: ____________________________________________________
 
Robert T. Strong
 
 
President and Chief Executive Officer
 



 
 
 
 
 
 
6